 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ELIZABETH TAYLOR,                                         Case No. 2:18-CV-236-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       PLAINTIFF’S MOTION FOR
12                                                               DEFAULT JUDGMENT
       ASSET, CONSULTING EXPERTS, LLC,
13     MICHAEL EVANS, PREMIER PORTFOLIO
14     GROUP, AND DOE 1–3,
15                           Defendants.
16
            This matter comes before the Court on plaintiff Elizabeth Taylor’s motion for entry of
17
     default judgment. Dkt. #20. Plaintiff alleges that defendants Asset, Consulting Experts, LLC
18
     (“Asset”), Michael Evans and Premier Portfolio Group (“Premier”)1 violated provisions of the
19
     Fair Debt Collection Practices Act (“FDCPA”). Dkt. #7 (Compl.) at ¶ 1; see 15 U.S.C. 1692 et
20
     seq. She requests an award of $6,586.50 in damages. Dkt. #20 at 1.
21
                                             BACKGROUND
22
            Plaintiff alleges that defendants left a voicemail message for her on February 14, 2017.
23
     This stated, “We are contacting you today from [Premier] regarding documentation that’s in our
24
     office that we need a verbal statement on. Please press zero to speak to a representative or call
25
26
            1
           Plaintiff represents that Premier appears to be a fictitious name used by defendant Michael
27
   Evans. However, she seeks entry of judgment against Premier nonetheless “in an abundance of caution.”
28 Dkt. #20 at 1 n.1.
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 1
 1 800-918-3181.” Dkt. #20-4 (Taylor Decl.) at ¶ 3. On the same day, defendants also called
 2 plaintiff’s place of employment, and told her boss that they were trying to contact her “because
 3 of a bad check that had been passed.” Id. at ¶ 4. Plaintiff did not authorize defendants to
 4 communicate with her boss or any other third party. Id. at ¶ 7. On February 20 and February 21,
 5 2017, defendants left additional voicemail messages stating that they were contacting plaintiff
 6 “regarding a bad check that was passed through [their] office with [plaintiff’s] name, social
 7 security number, account number, and routing number attached.” Id. at ¶¶ 5–6. Plaintiff states
 8 that defendants’ claim regarding a “bad check” is “entirely false.” Id. at ¶ 8.
 9         On February 13, 2018, plaintiff filed a complaint against defendants, alleging violations
10 of the FDCPA. Dkt. #1 at ¶¶ 15–18. On April 10, 2018, plaintiff filed an “Ex Parte Motion for
11 Leave to Engage in Discovery Prior to Rule 26(f) Conference” for the purpose of identifying the
12 owners/operators of Premier and obtaining an address at which they could be served. Dkt. #3.
13 This was granted on April 12, 2018. Dkt. #4. On April 30, 2018, plaintiff served a subpoena on
14 GoDaddy.com LLC to determine the identity of the registrant of the domain name
15 “PREMIERPORTFOLIOGROUP.COM.” Dkt. #5 at ¶ 3; see Ex. E, Dkt. #20-5; Ex. F, Dkt. #20-
16 6. She determined that Michael Evans and Asset were the owners of the domain name. Id. at ¶ 4.
17 Plaintiff then filed a First Amended Complaint on December 4, 2018, adding Evans and Asset as
18 defendants. Dkt. #7; see Dkts. #5, #6.
19         Plaintiff claims that defendants violated the FDCPA in four ways. First, they failed to
20 disclose their identities as debt collectors. Compl. at ¶ 15, see 15 U.S.C. § 1692d. Second, they
21 failed to disclose that their communications were directed toward collecting a debt. Id. at ¶ 16;
22 see 15 U.S.C. § 1692e. Third, they communicated with a third party without her consent in
23 connection with the collection of a debt. Id. at ¶ 17; see 15 U.S.C. 1692b. Fourth, they made the
24 false statement that they were calling regarding a “bad check.” Id. at ¶ 18; see 15 U.S.C. 1692e.
25 Default was entered against all three defendants on January 9, 2019. Dkts. #16–#18; see Ex. A,
26 Dkt. #20-1; see Ex. B, Dkt. #20-2. Plaintiff requests an award of $1,000 in statutory damages,
27 $424 in costs, and $5,162.50 in attorney’s fees. Dkt. #20 at 13.
28
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 2
 1                                            DISCUSSION
 2         “Upon entry of default, the well-pleaded allegations of the complaint relating to
 3 defendant’s liability are taken as true, and the defaulting party is deemed to have admitted all
 4 allegations in the complaint pertaining to liability.” Khuu v. Nguyen, No. C08-0312RSL, 2009
 5 WL 1531606, at *1 (W.D. Wash. June 1, 2009) (citing TeleVideo System, Inc. v. Heidenthal,
 6 826 F.2d 915, 917–18 (9th Cir. 1987)). The Court need not make detailed findings of fact as
 7 long as the allegations contained in the pleadings are sufficient to establish liability. Fair Hous.
 8 of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002) (citing Adriana Int’l Corp. v. Thoeren,
 9 913 F.2d 1406, 1414 (9th Cir. 1990)).
10         A. Statutory Damages under the FDCPA
11         “The term ‘debt collector’ means any person who uses any instrumentality of interstate
12 commerce or the mails in any business the principal purpose of which is the collection of any
13 debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due
14 or asserted to be owed or due another.” 15 U.S.C.A. § 1692a. “[O]fficers may be held personally
15 liable on a showing that ‘they (1) materially participated in collecting the debt at issue; (2)
16 exercised control over the affairs of the business; (3) were personally involved in the collection
17 of the debt at issue, or (4) were regularly engaged, directly or indirectly, in the collection of
18 debts.’” Smyth v. Merchants Credit Corp., No. C11-1879RSL, 2012 WL 588744, at *2 (W.D.
19 Wash. Feb. 22, 2012) (quoting Smith v. Levine Leichtman Capital Partners, Inc., 723 F. Supp.
20 2d 1205, 1214 (N.D. Cal. 2010)).
21       “Courts have found that voice mail messages from debt collectors to debtors are
22 ‘communications’ regardless of whether a debt is mentioned in the message.” Koby v. ARS Nat.
23 Servs., Inc., No. CIV. 09CV0780 JAHJMA, 2010 WL 1438763, at *3 (S.D. Cal. Mar. 29, 2010)
24 (citing Berg v. Merchants Assoc. Collection Div., Inc., 586 F. Supp. 2d 1336 (S.D. Fla. 2008));
25 see Mandelas v. Daniel N. Gordon, PC, No. C10-0594JLR, 2011 WL 9383, at *2 (W.D. Wash.
26 Jan. 3, 2011). “Most courts that have considered the issue have concluded that ‘voicemails are
27 communications that must conform to the disclosure requirements of section 1692e(11).’” Erez
28
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 3
 1 v. Steur, No. C12-2109RSM, 2014 WL 6069847, at *3 (W.D. Wash. Nov. 13, 2014) (quoting
 2 Lensch v. Armada Corp., 795 F. Supp. 2d 1180, 1189 (W.D. Wash. 2011)).
 3         First, a debt collector “may not engage in any conduct the natural consequence of which
 4 is to harass, oppress, or abuse any person in connection with the collection of a debt.” 15 U.S.C.
 5 § 1692d. This includes “the placement of telephone calls without meaningful disclosure of the
 6 caller’s identity.” Id. “The Ninth Circuit has not yet addressed what is required to satisfy the
 7 ‘meaningful disclosure’ element … however district courts in the Circuit increasingly agree that
 8 meaningful disclosure ‘requires that the caller must state his or her name and capacity, and
 9 disclose enough information so as not to mislead the recipient as to the purpose of the call.’”
10 Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d 1097, 1104 (W.D. Wash. 2012) (quoting
11 Hosseinzadeh v. M.R.S. Assoc., Inc., 387 F. Supp. 2d 1104, 1112 (C.D. Cal. 2005)). “Whether
12 conduct violates § 1692d requires an objective analysis that considers whether the ‘least
13 sophisticated debtor’ would find the conduct harassing, oppressive, or abusive.” Healey v. Trans
14 Union LLC, No. C09-0956JLR, 2011 WL 1900149, at *6 (W.D. Wash. May 18, 2011) (quoting
15 Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 934 (9th Cir. 2007)).
16         On February 14, 2017, defendants left a voicemail message for plaintiff that did not
17 disclose their identity as a debt collector or the purpose of the communication, stating only, “We
18 are contacting you … regarding documentation that’s in our office that we need a verbal
19 statement on.” Taylor Decl. at ¶ 6. The voicemail messages left on February 20 and 21 clarified
20 that the communication was regarding a “bad check,” but did not disclose defendants’ identity
21 as a debt collector. Id. at ¶¶ 8–9; see Moritz, 895 F. Supp. 2d at 1104.
22         Second, a debt collector “may not use any false, deceptive, or misleading representation
23 or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. This includes a
24 failure to disclose in an initial oral communication with a consumer that “the debt collector is
25 attempting to collect a debt and that any information obtained will be used for that purpose.” Id.
26 at § 1692e(11). Defendants’ voice messages did not disclose that they were debt collectors
27 attempting to collect a debt. Taylor Decl. at ¶¶ 6–8. This also includes the false representation of
28 “the character, amount, or legal status of any debt.” 15 U.S.C. § 1692e(2). Id. “A debt
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 4
 1 collector’s false or misleading representation must be ‘material’ in order for it to be actionable
 2 under the FDCPA.” Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109, 1119 (9th Cir.
 3 2014), as amended on denial of reh’g and reh’g en banc (Oct. 31, 2014) (quoting Donohue v.
 4 Quick Collect, Inc., 592 F.3d 1027, 1033 (9th Cir. 2010). “In examining materiality, a court
 5 should look for ‘genuinely misleading statements that may frustrate a consumer’s ability to
 6 intelligently choose his or her response,’ rather than for ‘mere technical falsehoods.’” Smyth,
 7 2012 WL 2343031 at *3 (quoting Donohue, 592 F.3d at 1034).
 8         Plaintiff alleges that defendants falsely communicated that they were calling with regard
 9 to a “bad check,” when “no such check was passed through the office of defendants.” Taylor
10 Decl. at ¶¶ 8–9, 11. “Upon entry of default, the well-pleaded allegations of the complaint
11 relating to defendant’s liability are taken as true.” Khuu, 2009 WL 1531606 at *1.
12         Third, “[e]xcept as provided in section 1692b of this title, without the prior consent of the
13 consumer given directly to the debt collector … a debt collector may not communicate, in
14 connection with the collection of any debt, with any person other than the consumer, his
15 attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney
16 of the creditor, or the attorney of the debt collector.” 15 U.S.C. § 1692c. Under § 1692b, a debt
17 collector who is “communicating with any person other than the consumer for the purpose of
18 acquiring location information about the consumer shall … not state that such consumer owes
19 any debt.” 15 U.S.C. § 1692b. Plaintiff states that defendants told her boss that they were trying
20 to contact her “because of a bad check that had been passed.” Taylor Decl. at ¶ 7. She argues
21 that this was not “for the purpose of acquiring location information.” 15 U.S.C. § 1692b.
22 Regardless, however, defendants violated the FDCPA by stating that plaintiff owed a debt. Id.
23         A debt collector who fails to comply with the FDCPA with respect to any person is liable
24 to that person in an amount equal to the sum of “the actual damage sustained” and “such
25 additional damages as the Court may allow, but not exceeding $1,000.” 15 U.S.C. §1692k(a).
26
27
28
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 5
 1         B. Costs and Attorney’s Fees
 2         Plaintiff requests attorney’s fees of $5,162.50 and costs of $424. Dkt. #20 at 13. She is
 3 entitled to recover them under the FDCPA. 15 U.S.C. § 1692k(a)(3). She has provided a detailed
 4 summary of the costs as well as the hours spent on the case by the attorneys and paralegals/staff
 5 members of Centennial Law Offices at billing rates of $300 per hour and $50 per hour,
 6 respectively. Ex. I, Dkt. #20-9; Exs. F–H, Dkts. #20-6–#20-8; see also Ex. C, Dkt. #20-3.
 7
                                            CONCLUSION
 8
 9         For all the foregoing reasons, plaintiff’s motion is GRANTED. The Clerk of Court is

10 directed to enter judgment in favor of plaintiff and against defendants in the following amounts:
11                Statutory Damages under the FDCPA:        $1,000.00
12
                  Attorney’s Fees:                          $5,162.50
13
                  Costs:                                    $424.00
14
15         for a total of $6,586.50.
16         DATED this 24th day of May, 2019.
17
18
19                                                   A
                                                     Robert S. Lasnik
20                                                   United States District Judge
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S MOTION FOR
     DEFAULT JUDGMENT - 6
